DETAILED ACTION
Response to Amendment
	In response to amendment filed on 9/16/2022, claims 1, 9- 11, 19- 20 are amended, claims 1- 20 are pending for examinations.
Response to Arguments
Applicant's arguments filed in the remarks on 9/16/2022 have been fully considered but they are not persuasive. On page 10, lines 11- 21 applicant argues, “First, Applicant respectfully asserts that Panteleev merely discloses that a remote UE (106) receives reference signals from a first relay UE (104a) and a second relay UE (104b). In sharp contrast, the present claimed invention requires that the UE-to-UE Relay receive a first sidelink UE capability information from a first UE and a second sidelink UE capability from a second UE. Second, Panteleev teaches that its remote UE (106) transmits the determined sidelink quality indicators to the eNB, while the UE-to-UE Relay of Applicant’s claimed invention transmits the first sidelink UE capability information and the second sidelink UE capability to the network node. Third, Panteleev simply discloses that the remote UE (106) communicates with the eNB via the first relay UE (104a). This is very different than the claimed invention, where the first UE communicates with the second UE via the UE-to-UE Relay. As detailed above, the scenario of the claimed invention is very different than, and distinguishable over, the teachings of Panteleev”.
	Examiner disagrees and respectfully submits that Panteleev, hereafter Pan teaches about that a remote UE (106) receives reference signals from a first relay UE (104a) and a second relay UE (104b). Here reference signals are as a capability information related to sidelink. Further Pan teaches in step 3 Fig. 3 about sending sidelink quality indicators to eNB. In response to applicant's argument that Panteleev simply discloses that the remote UE (106) communicates with the eNB via the first relay UE (104a). This is very different than the claimed invention, where the first UE communicates with the second UE via the UE-to-UE Relay, examiner respectfully submits that the applicant argument does not meet the claim limitation and are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner respectfully note that the applicant's arguments are intended use, which may be render some of the claim limitation, see MPEP 2106 and 2111.04.
Applicant’s arguments with respect to claim(s) filed in the remarks on 9/16/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended claims by adding limitations, “supporting data communication between the first UE and the second UE”; examiner has considered reference Liu et al. (US Pub. No. 2018/0092067 A1), wherein Liu states in Fig. 2C about #206 group header collects sidelink information from UEs 202 and then relay that information to the eNB 204; see [0024- 0025]; further see Fig. 3A and [0027- 0028] about UEs 202 report their sidelink information to group header and group header relay that information to eNB; further see Fig. 3A and #310 wherein UEs 202 supporting D2D communication between UEs 202.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5- 6, 11, 15- 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev et al. (US Pub. No. 2018/0206176 A1), hereafter Pan in view of Liu et al. (US Pub. No. 2018/0092067 A1).

	Regarding claim 1, Pan teaches a method for a User Equipment-to-User Equipment (UE-to-UE) Relay to report sidelink UE capability information (see Fig. 3, #106 as a UE-to-UE relay), comprising:
	receiving a first sidelink UE capability information from a first UE and a second sidelink UE capability from a second UE (see step 1 and step 2 receiving reference signals (as a capability information related to sidelink) from #104b (first UE) and #104a (second UE)); 
	transmitting the first sidelink UE capability information and the second sidelink UE capability information to a network node or transmitting a combined sidelink UE capability information to the network node, wherein the combined sidelink UE capability information is derived from the first sidelink UE capability information and the second sidelink UE capability information (see step 3 and [0053- 0062]); but Pan is silent about supporting data communication between the first UE and the second UE; however Liu states in Fig. 2C about #206 group header collects sidelink information from UEs 202 and then relay that information to the eNB 204; see [0024- 0025]; further see Fig. 3A and [0027- 0028] about UEs 202 report their sidelink information to group header and group header relay that information to eNB; further see Fig. 3A and #310 wherein UEs 202 supporting D2D communication between UEs 202. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Liu with the teachings of Pan to make system more effective. Having a mechanism wherein supporting data communication between the first UE and the second UE; greater way resources can be utilized/managed to carry out communication in the communication system.

	Regarding claim 5, Pan in view of Liu teaches as per claim 1, wherein the combined sidelink UE capability information is transmitted to the network node via a Sidelink UE Information message; Pan see [0053]… determined sidelink quality indicators are then transmitted to an eNB 102..

	Regarding claim 6, Pan in view of Liu teaches as per claim 1, wherein the first sidelink UE capability information and the second sidelink UE capability information are transmitted to the network node via a Sidelink UE Information message; Pan see [0053]… determined sidelink quality indicators are then transmitted to an eNB 102..

	Regarding claim 11, Pan teaches a User Equipment-to-User Equipment (UE-to-UE) Relay, comprising: a processor; and a memory operatively coupled to the processor; wherein the processor is configured to execute a program code to (see Fig. 3, #106 as a UE-to-UE relay ):
	receive a first sidelink UE capability information from a first UE and a second sidelink UE capability from a second UE (see step 1 and step 2 receiving reference signals (as a capability information related to sidelink) from #104b (first UE) and #104a (second UE)); and
	transmit the first sidelink UE capability information and the second sidelink UE capability information to a network node or transmits a combined sidelink UE capability information to the network node, wherein the combined sidelink UE capability information is derived from the first sidelink UE capability information and the second sidelink UE capability information (see step 3 and [0053- 0062]); but Pan is silent about supporting data communication between the first UE and the second UE; however Liu states in Fig. 2C about #206 group header collects sidelink information from UEs 202 and then relay that information to the eNB 204; see [0024- 0025]; further see Fig. 3A and [0027- 0028] about UEs 202 report their sidelink information to group header and group header relay that information to eNB; further see Fig. 3A and #310 wherein UEs 202 supporting D2D communication between UEs 202. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Liu with the teachings of Pan to make system more effective. Having a mechanism wherein supporting data communication between the first UE and the second UE; greater way resources can be utilized/managed to carry out communication in the communication system.

	Regarding claim 15, Pan in view of Liu teaches as per claim 11, wherein the combined sidelink UE capability information is transmitted to the network node via a Sidelink UE Information message; Pan see [0053]… determined sidelink quality indicators are then transmitted to an eNB 102..

	Regarding claim 16, Pan in view of Liu teaches as per claim 11, wherein the first sidelink UE capability information and the second sidelink UE capability information are transmitted to the network node via a Sidelink UE Information message; Pan see [0053]… determined sidelink quality indicators are then transmitted to an eNB 102..

Claim(s) 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev et al. (US Pub. No. 2018/0206176 A1), hereafter Pan in view of Liu et al. (US Pub. No. 2018/0092067 A1) and in further view of Zhang et al. (US Pub. No. 2021/0176820 A1).

Regarding claim 2, Pan in view of Liu teaches as per claim 1, but Pan fails to state about wherein the first UE communicates with the second UE via the UE-to-UE Relay; however Zhang states in [0032] about communication of a first UE (user equipment) with the wireless communication network is assisted by one or more second UEs (one of them can be relay UE and second one can be second UE) acting as relay nodes. The first UE will in the following also be referred to as remote UE. The one or more second UEs will in the following also be referred to as relay UEs. Accordingly, the communication may occurs via a relay link extending from the remote UE via one or more relay UEs to one or more nodes of the wireless communication network. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhang with the teachings of Pan in view of Liu to make system more effective. Having a mechanism wherein the first UE communicates with the second UE via the UE-to-UE Relay; greater way effective communication can be carried out in the communication system.

	Regarding claim 12, Pan in view of Liu teaches as per claim 11, but Pan fails to state about wherein the first UE communicates with the second UE via the UE-to-UE Relay; however Zhang states in [0032] about communication of a first UE (user equipment) with the wireless communication network is assisted by one or more second UEs (one of them can be relay UE and second one can be second UE) acting as relay nodes. The first UE will in the following also be referred to as remote UE. The one or more second UEs will in the following also be referred to as relay UEs. Accordingly, the communication may occurs via a relay link extending from the remote UE via one or more relay UEs to one or more nodes of the wireless communication network. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhang with the teachings of Pan in view of Liu to make system more effective. Having a mechanism wherein the first UE communicates with the second UE via the UE-to-UE Relay; greater way effective communication can be carried out in the communication system.

Claim(s) 3- 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev et al. (US Pub. No. 2018/0206176 A1), hereafter Pan in view of Liu et al. (US Pub. No. 2018/0092067 A1) and in further view of Hassan et al. (US Pub. No. 2021/0360605 A1).

Regarding claim 3, Pan in view of Liu teaches as per claim 1, but Pan fails to state about wherein the first sidelink UE capability information is received via a first PC5 Radio Resource Control (RRC) message, and/or wherein the second sidelink UE capability information is received via a second PC5 RRC message; however Hassan teaches in [0112] about PC5 RRC signaling for capability message. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Hassan with the teachings of Pan in view of Liu to make system more standardized.

	Regarding claim 4, Pan in view of Liu and Hassan teaches as per claim 3, wherein the first PC5 RRC message is a UECapabilityEnquirySidelink message or a UECapabilityInformationSidelink message, and/or wherein the second PC5 RRC message is a UECapabilityEnquirySidelink message or a UECapabilityInformationSidelink message; Hassan see [0112].

Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev et al. (US Pub. No. 2018/0206176 A1), hereafter Pan in view of Liu et al. (US Pub. No. 2018/0092067 A1) and in further view of Fujishiro (US Pub. No. 2021/0337516 A1).

Regarding claim 7, Pan in view of Liu teaches as per claim 6, but Pan silent about wherein the Sidelink UE Information message includes a destination identity of the first UE or the second UE, a cast type of the sidelink communication, and/or Quality of Service (QoS) information of a PC5 QoS flow; however Fujishiro states in claim 1 about .. the sidelink UE information message includes, as transmission type corresponding to the radio resource requesting individual allocation, information indicating at least one of unicast, groupcast, and broadcast. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Fujishiro with the teachings of Pan in view of Liu to make system more standardized.

	Regarding claim 17, Pan in view of Liu teaches as per claim 16, but Pan silent about wherein the Sidelink UE Information message includes a destination identity of the first UE or the second UE, a cast type of the sidelink communication, and/or Quality of Service (QoS) information of a PC5 QoS flow; however Fujishiro states in claim 1 about .. the sidelink UE information message includes, as transmission type corresponding to the radio resource requesting individual allocation, information indicating at least one of unicast, groupcast, and broadcast. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Fujishiro with the teachings of Pan in view of Liu to make system more standardized.

Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev et al. (US Pub. No. 2018/0206176 A1), hereafter Pan in view of Liu et al. (US Pub. No. 2018/0092067 A1) and in further view of Fujishiro (US Pub. No. 2021/0337516 A1) and in further view of Paladugu et al. (US Pub. No. 2021/0289392 A1).

	Regarding claim 8, Pan in view of Liu and Fujishiro teaches as per claim 7, but Pan is silent about wherein the QoS information includes a QoS flow identity and a QoS profile; however Paladugu states in [0200] about the quality report is transmitted in a sidelink UE assistance information message. In some cases, the quality report is transmitted in a message associated with the first interface or the second interface. In some cases, the first identifier associated with the first interface includes a PC5 LCID. In some cases, the second identifier associated with the second interface includes a Uu DRB identifier. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Paladugu with the teachings of Pan in view of Liu and Fujishiro to make system more standardized.

	Regarding claim 18, Pan in view of Liu and Fujishiro teaches as per claim 17, but Pan is silent about wherein the QoS information includes a QoS flow identity and a QoS profile; however Paladugu states in [0200] about the quality report is transmitted in a sidelink UE assistance information message. In some cases, the quality report is transmitted in a message associated with the first interface or the second interface. In some cases, the first identifier associated with the first interface includes a PC5 LCID. In some cases, the second identifier associated with the second interface includes a Uu DRB identifier. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Paladugu with the teachings of Pan in view of Liu and  Fujishiro to make system more standardized.

Claim(s) 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev et al. (US Pub. No. 2018/0206176 A1), hereafter Pan in view of Liu et al. (US Pub. No. 2018/0092067 A1) and in further view of Panzner et al. (WO 2021/213615 A1).

	Regarding claim 9, Pan in view of Liu teaches as per claim 1, but Pan is silent about he UE-to-UE Relay transmits a third sidelink UE capability information of the UE-to-UE Relay to the network node, wherein the third sidelink UE capability information is transmitted in a UE Capability Information message; however Panzner states in abstract about Receiving (S61), from a first terminal, a request for a sidelink connection between said first terminal and a second terminal, obtaining (S62) (i.e. by node) first sidelink related terminal capabilities of said first terminal and second sidelink related terminal capabilities of said second terminal, generating (S63) an intersection set of said first sidelink related terminal capabilities and said second sidelink related terminal capabilities, and setting (S64) a configuration for said sidelink connection based on said intersection set (i.e. here either first or second capabilities can be claimed third capability). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Panzner with the teachings of Pan in view of Liu to make system more standardized.

	Regarding claim 19, Pan in view of Liu teaches as per claim 11, but Pan is silent about he UE-to-UE Relay transmits a third sidelink UE capability information of the UE-to-UE Relay to the network node, wherein the third sidelink UE capability information is transmitted in a UE Capability Information message; however Panzner states in abstract about Receiving (S61), from a first terminal, a request for a sidelink connection between said first terminal and a second terminal, obtaining (S62) (i.e. by node) first sidelink related terminal capabilities of said first terminal and second sidelink related terminal capabilities of said second terminal, generating (S63) an intersection set of said first sidelink related terminal capabilities and said second sidelink related terminal capabilities, and setting (S64) a configuration for said sidelink connection based on said intersection set (i.e. here either first or second capabilities can be claimed third capability). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Panzner with the teachings of Pan in view of Liu to make system more standardized.

Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev et al. (US Pub. No. 2018/0206176 A1), hereafter Pan in view of Liu et al. (US Pub. No. 2018/0092067 A1) and in further view of Paladugu et al. (US Pub. No. 2021/0289392 A1).

	Regarding claim 10, Pan in view of Liu teaches as per claim 1, but Pan fails to reach about the UE-to-UE Relay receives a Radio Resource Control (RRC) Reconfiguration message from the network node to allocate a sidelink configuration for the sidelink communication, wherein the sidelink configuration includes a configuration of a sidelink Data Radio Bearer (DRB) mapped to the PC5 Quality of Service (QoS) flow; however Paladugu states in [0222] about RRC reconfiguration sidelink message may include a radio bearer configuration, such as a QoS flow to DRB mapping, a QoS profile of the DRB (e.g., including PQI, QoS parameters, etc.). Additionally, the PQI and other QoS parameters that are relevant for each DRB may be negotiated between the UEs 115. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Paladugu with the teachings of Pan in view of Liu to make system more effective. Having a mechanism the UE-to-UE Relay receives a Radio Resource Control (RRC) Reconfiguration message from the network node to allocate a sidelink configuration for the sidelink communication, wherein the sidelink configuration includes a configuration of a sidelink Data Radio Bearer (DRB) mapped to the PC5 Quality of Service (QoS) flow; greater way resources can be utilized/managed in the communication system.

	Regarding claim 20, Pan in view of Liu teaches as per claim 11, but Pan fails to reach about the UE-to-UE Relay receives a Radio Resource Control (RRC) Reconfiguration message from the network node to allocate a sidelink configuration for the sidelink communication, wherein the sidelink configuration includes a configuration of a sidelink Data Radio Bearer (DRB) mapped to the PC5 Quality of Service (QoS) flow; however Paladugu states in [0222] about RRC reconfiguration sidelink message may include a radio bearer configuration, such as a QoS flow to DRB mapping, a QoS profile of the DRB (e.g., including PQI, QoS parameters, etc.). Additionally, the PQI and other QoS parameters that are relevant for each DRB may be negotiated between the UEs 115. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Paladugu with the teachings of Pan in view of Liu to make system more effective. Having a mechanism the UE-to-UE Relay receives a Radio Resource Control (RRC) Reconfiguration message from the network node to allocate a sidelink configuration for the sidelink communication, wherein the sidelink configuration includes a configuration of a sidelink Data Radio Bearer (DRB) mapped to the PC5 Quality of Service (QoS) flow; greater way resources can be utilized/managed in the communication system.

Claim(s) 13- 14 are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev et al. (US Pub. No. 2018/0206176 A1), hereafter Pan in view of Liu et al. (US Pub. No. 2018/0092067 A1) and in further view of and in further view of Zhang et al. (US Pub. No. 2021/0176820 A1) and further in view of Hassan et al. (US Pub. No. 2021/0360605 A1).

	Regarding claim 13, Pan in view of Liu and Zhang teaches as per claim 12, but Pan fails to state about wherein the first sidelink UE capability information is received via a first PC5 Radio Resource Control (RRC) message, and/or wherein the second sidelink UE capability information is received via a second PC5 RRC message; however Hassan teaches in [0112] about PC5 RRC signaling for capability message. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Hassan with the teachings of Pan in view of Liu and Zhang to make system more standardized.

	Regarding claim 14, Pan in view of Liu and Zhang and Hassan teaches as per claim 13, wherein the first PC5 RRC message is a UECapabilityEnquirySidelink message or a UECapabilityInformationSidelink message, and/or wherein the second PC5 RRC message is a UECapabilityEnquirySidelink message or a UECapabilityInformationSidelink message; Hassan see [0112].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468